        Case 19-24244-ABA          Doc 24-1 Filed 08/13/19 Entered 08/13/19 08:58:17                      Desc
                                     Notice of Order Entry Page 1 of 1
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−24244−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joanne Aungst
   dba Divine Empowerment Zone
   408 Copley Road
   Haddonfield, NJ 08033
Social Security No.:
   xxx−xx−6082
Employer's Tax I.D. No.:
   46−2288483




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on August 13, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 24 − 5
Order Vacating Order AS TO CREDIT COUNSELING for (related document:5 Order to Show Cause Why Case
Should Not be Dismissed for re: Failure to Meet Credit Counseling Requirements,Failure to File Missing
Documents. Missing Documents: Summary of Assets/Liabilities and Stat Info, Declaration About An Individuals
Scheds, Statement of Financial Affairs For Individuals, Statement of Your Current Monthly Income & Calc of
Commitment Period(122C−1), Calculation of Your Disposable Income (122C−2) − If Applicable, Ch. 13 Plan and
Motions (LOCAL FORM), Schedules A/B,C,D,E/F,G,H,I,J, Service of notice of the entry of this order pursuant to
Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on 7/23/2019. Hearing
scheduled for 8/13/2019 at 10:30 AM at ABA − Courtroom 4B, Camden.). Service of notice of the entry of this order
pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on 8/13/2019.
(bc)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: August 13, 2019
JAN: bc

                                                                      Jeanne Naughton
                                                                      Clerk
